Title: From George Washington to Elbridge Gerry, 27 September 1777
From: Washington, George
To: Gerry, Elbridge



Sir
Camp at Pennybackers Mill [Pa.] 27th Sepr 1777

I am favd with yours of the 25th: I yesterday wrote you that I did not think myself authorized to seize upon any Arms the property of private persons, but if they can be collected and the owners satisfied for them it would be of very essential Service as great Numbers of Militia would join the Army could they be furnished with Arms. I am glad you have began the Collection of Blankets and Shoes, this Business cannot be carried to too great an extent, and I think if the Measure is properly pursued great Quantities of Blankets Rugs and Coverlids may be collected in the back Counties.
The approach of the Enemy to Philada hindered the Officers I sent upon that Business from doing much: The disaffected hid their goods the moment the thing took wind and our Friends had before parted with all they could spare.
As soon as Gibsons Regiment or any of the Virginia Militia arrive at Lancaster be pleased to forward them without delay. I am Sir Yr most obt Servt

Go: Washington

